Exhibit 10.5

 

Principal Amount: $240,000    Original Issue Date: March 19, 2015      Date of
Amendment: As of April 20, 2016

AMENDED CONVERTIBLE PROMISSORY NOTE

THESE SECURITIES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “SECURITIES ACT”), OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
SECURITIES ACT OR (B) AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT
SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND IN
ACCORDANCE WITH APPLICABLE STATE SECURITIES LAWS OR BLUE SKY LAWS AS EVIDENCED
BY A LEGAL OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE BORROWER AND ITS
TRANSFER AGENT OR (II) UNLESS SOLD PURSUANT TO RULE 144 UNDER THE SECURITIES
ACT. NOTWITHSTANDING THE FOREGOING, THE SECURITIES MAY BE PLEDGED IN CONNECTION
WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED
BY THE SECURITIES.

THE SHARES UNDERLYING THIS AMENDED CONVERTIBLE NOTE ARE SUBJECT TO RESTRICTIONS
ON BENEFICIAL AND CONSTRUCTIVE OWNERSHIP AND TRANSFER SUBJECT TO CERTAIN FURTHER
RESTRICTIONS, AND EXCEPT AS EXPRESSLY PROVIDED IN THE BORROWER’S CHARTER, (I) NO
INDIVIDUAL HOLDER (AS DEFINED HEREIN) MAY BENEFICIALLY OR CONSTRUCTIVELY OWN
SHARES OF ANY CLASS OR SERIES OF THE CAPITAL STOCK OF THE BORROWER IN EXCESS OF
NINE AND EIGHT-TENTHS PERCENT (9.8%) IN VALUE OR IN NUMBER OF SHARES, WHICHEVER
IS MORE RESTRICTIVE, OF ANY CLASS OR SERIES OF CAPITAL STOCK OF THE BORROWER
UNLESS SUCH PERSON IS AN EXCEPTED HOLDER (IN WHICH CASE THE EXCEPTED HOLDER
LIMIT SHALL BE APPLICABLE); (II) NO PERSON SHALL BENEFICIALLY OR CONSTRUCTIVELY
OWN SHARES OF CAPITAL STOCK THAT WOULD RESULT IN THE BORROWER BEING “CLOSELY
HELD” UNDER SECTION 856 (H) OF THE INTERNAL REVENUE CODE OF 1986, AS AMENDED
(THE “CODE”); (III) NO PERSON MAY TRANSFER SHARES OF CAPITAL STOCK THAT WOULD
RESULT IN THE CAPITAL STOCK OF THE BORROWER BEING BENEFICIALLY OWNED BY LESS
THAN ONE HUNDRED (100) PERSONS (DETERMINED WITHOUT REFERENCE TO ANY RULES OF
ATTRIBUTION); (IV) NO PERSON MAY BENEFICIALLY OWN SHARES OF CAPITAL STOCK THAT
WOULD RESULT IN 25% OR MORE OF ANY CLASS OF CAPITAL STOCK BEING BENEFICIALLY
OWNED BY ONE OR MORE BENEFIT PLAN INVESTORS, DISREGARDING CAPITAL STOCK OWNED BY
CONTROLLING PERSONS (OTHER THAN CONTROLLING PERSONS WHICH ARE BENEFIT PLAN
INVESTORS); AND (V) NO PERSON MAY TRANSFER SHARES OF CAPITAL STOCK WITHOUT
OBTAINING FROM ITS TRANSFEREE A REPRESENTATION AND AGREEMENT THAT (A) ITS
TRANSFEREE IS NOT (AND WILL NOT BE), AND IS NOT ACTING ON THE BEHALF OF, A
BENEFIT PLAN INVESTOR OR A CONTROLLING PERSON AND (B) SUCH TRANSFEREE WILL
OBTAIN FROM ITS TRANSFEREE THE REPRESENTATION AND AGREEMENT SET



--------------------------------------------------------------------------------

FORTH IN THIS CLAUSE (V) (INCLUDING WITHOUT LIMITATION CLAUSES (A) AND (B). ANY
PERSON WHO BENEFICIALLY OR CONSTRUCTIVELY OWNS OR ATTEMPTS TO BENEFICIALLY OR
CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK WHICH CAUSES OR WILL CAUSE A PERSON
TO BENEFICIALLY OR CONSTRUCTIVELY OWN SHARES OF CAPITAL STOCK IN EXCESS OR IN
VIOLATION OF THE ABOVE LIMITATIONS MUST IMMEDIATELY NOTIFY THE BORROWER IF ANY
OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP ABOVE ARE VIOLATED IN (I), (II) OR
(III), THE SHARES OF CAPITAL STOCK REPRESENTED HEREBY WILL BE AUTOMATICALLY
TRANSFERRED TO A TRUSTEE OF A CHARITABLE TRUST FOR THE BENEFIT OF ONE OR MORE
CHARITABLE BENEFICIARIES. IF, NOTWITHSTANDING THE FOREGOING SENTENCE, A TRANSFER
TO THE CHARITABLE TRUST IS NOT EFFECTIVE FOR ANY REASON TO PREVENT A VIOLATION
OF THE RESTRICTIONS ON TRANSFER OR OWNERSHIP (I), (II), OR (III) ABOVE, THEN THE
ATTEMPTED TRANSFER OF THAT NUMBER OF SHARES OF CAPITAL STOCK THAT OTHERWISE
WOULD CAUSE ANY PERSON TO VIOLATE SUCH RESTRICTIONS SHALL BE VOID AB INITIO. IF
ANY OF THE RESTRICTIONS ON TRANSFER AND OWNERSHIP IN (IV) AND (V) ABOVE ARE
VIOLATED, THEN THE ATTEMPTED TRANSFER OR THAT NUMBER OF SHARES OF CAPITAL STOCK
THAT OTHERWISE WOULD CAUSE ANY PERSON TO VIOLATE SUCH RESTRICTIONS SHALL BE VOID
AB INITIO. IF, NOTWITHSTANDING THE FOREGOING SENTENCE, A PURPORTED TRANSFER IS
NOT TREATED AS BEING VOID AB INITIO FOR ANY REASON, THEN THE SHARES TRANSFERRED
IN SUCH VIOLATION SHALL AUTOMATICALLY BE TRANSFERRED TO A CHARITABLE TRUST FOR
THE BENEFIT OF A CHARITABLE BENEFICIARY, AND THE PURPORTED OWNER OF TRANSFEREE
WILL ACQUIRE NO RIGHTS IN SUCH SHARES. IN ADDITION, THE BORROWER MAY REDEEM
SHARES UPON THE TERMS AND CONDITIONS SPECIFIED BY THE BOARD OF DIRECTORS IN ITS
SOLE DISCRETION IF THE BOARD OF DIRECTORS DETERMINES THAT OWNERSHIP OR A
TRANSFER OR OTHER EVENT MAY VIOLATE THE RESTRICTIONS DESCRIBED ABOVE. ALL
CAPITALIZED TERMS IN THIS LEGEND HAVE THE MEANINGS DEFINED IN THE CHARTER OF THE
BORROWER, AS THE SAME MAY BE AMENDED FROM TIME TO TIME, A COPY OF WHICH,
INCLUDING THE RESTRICTIONS ON TRANSFER AND OWNERSHIP, WILL BE FURNISHED UPON
REQUEST AND WITHOUT CHARGE. REQUESTS FOR SUCH A COPY MAY BE DIRECTED TO THE
SECRETARY OF THE BORROWER AT ITS PRINCIPAL OFFICE.

FOR VALUE RECEIVED, WHEELER REAL ESTATE INVESTMENT TRUST, INC., a Maryland
corporation (hereinafter called “Borrower”), hereby promises to pay to MERCURY
PARTNERS L.P. (the “Holder”) or its registered assigns or successors in interest
or order, without demand, the sum of $240,000 (“Principal Amount”), on
December 15, 2018 (the “Maturity Date”), if not sooner paid in accordance with
the terms of this convertible promissory note.

This Amended Convertible Promissory Note (this “Note”) has been entered into
pursuant to the terms of a Securities Purchase Agreement, dated December 16,
2013 (the “Purchase Agreement”), and shall be governed by the terms of the
Purchase Agreement. Unless otherwise separately defined herein, all capitalized
terms used in this Note shall have the same meaning as is set forth in the
Purchase Agreement. The following terms shall apply to this Note:

 

2



--------------------------------------------------------------------------------

ARTICLE I

INTEREST

1.1. Interest Rate. Interest on this Note shall compound monthly and shall
accrue at the annual rate of nine percent (9%). Interest will be payable monthly
in arrears. Upon thirty (30) calendar days’ notice, the Borrower may prepay any
portion of the outstanding principal and accrued and unpaid interest, if any,
without penalty. During such 30 calendar day notice period, the Holder shall
have the right to convert all or any portion of the then aggregate outstanding
Principal Amount of this Note, together with any accrued but unpaid interest,
into shares of the Borrower’s common stock, as provided in Section 2.1. Any
Convertible Notes (as defined in the Purchase Agreement) not then converted
shall be subject to prepayment.

ARTICLE II

CONVERSION RIGHTS

2.1. Borrower’s Conversion Rights.

(a) Subject to Section 2.2, the Holder shall have the right, but not the
obligation, to convert all or any portion of the then aggregate outstanding
Principal Amount of this Note, together with any accrued but unpaid interest,
into shares of the Borrower’s common stock, $0.01 par value per share (the
“Conversion Shares”), subject to the terms and conditions set forth in this
Article II, at the rate of the Conversion Price (as defined in Section 2.1(b)
below), as the same may be adjusted pursuant to this Note. The Holder may
exercise such right by delivery to the Borrower of a written Notice of
Conversion pursuant to Section 2.3.

(b) The Holder may exercise its right to convert all or any portion of the
outstanding Principal Amount of this Note and any accrued but unpaid interest
into the Conversion Shares at any time prior to the repayment in full of the
Note. The Conversion Price for such conversions shall be equal to the lesser of
(i) the product of (A) the Market Price for the Borrower’s shares of common
stock and (B) ninety percent (90%), and (ii) $5.50 per share. For purposes of
this section, “Market Price” is defined (i) in the case for which a public
market exists for the Borrower’s shares of common stock at the time of such
exercise, at a price per share equal to (A) the average of the means between the
closing bid and asked prices of the shares in the over-the-counter market for 20
consecutive business days commencing 30 business days before the date of Notice
of Conversion, (B) if the shares are quoted on the Nasdaq Capital Market, at the
average of the means of the daily closing bid and asked prices of the shares for
20 consecutive business days commencing 30 business days before the date of such
notice, or (C) if the shares are listed on any other national securities
exchange, at the average of the daily closing prices of the shares for 20
consecutive business days commencing 30 business days before the date of such
notice, and (ii) in the case no public market exists at the time of such
exercise, at the Appraised Value. For the purposes of this Note, “Appraised
Value” is the value determined in accordance with the following procedures. For
a period of five (5) days after the date of an event (a “Valuation Event”)
requiring determination of Market Price at a time when no public market exists
for the shares (the “Negotiation Period”), the Holder and the Borrower shall
negotiate in good faith to reach agreement upon the Appraised Value of the
securities or property at issue, as

 

3



--------------------------------------------------------------------------------

of the date of the Valuation Event, which will be the fair market value of such
securities or property, without premium for control or discount for minority
interests, illiquidity or restrictions on transfer. In the event that the
parties are unable to agree upon the Appraised Value of such securities or other
property by the end of the Negotiation Period, then the Appraised Value of such
securities or property will be determined for purposes of this Note by a
recognized appraisal or investment banking firm mutually agreeable to the Holder
and the Borrower (the “Appraiser”). If the Holder and the Borrower cannot agree
on an Appraiser within two (2) business days after the end of the Negotiation
Period, the Borrower, on the one hand, and the Holder, on the other hand, will
each select an Appraiser within ten (10) business days after the end of the
Negotiation Period and those Appraisers will determine Appraised Value, without
premium for control or discount for minority interests, illiquidity or
restrictions on transfer. Such independent Appraiser(s) will be directed to
determine the Appraised Value as soon as practicable, but in no event later than
thirty (30) calendar days from the date of its selection. The determination by
Appraiser(s) of the Appraised Value will be conclusive and binding on all
parties to this Note. If there are two Appraisers, and they do not agree as to
the Appraised Value, then the Appraised Value shall be determined to be the
average of the Appraised Values as determined by each Appraiser. Appraised Value
of each share at a time when (i) the Borrower is not a reporting company under
the Securities Exchange Act of 1934, as amended, and (ii) the shares are not
traded in the organized securities markets, will, in all cases, be calculated by
determining the Appraised Value of the Borrower taken as a whole and dividing
that value by the number of shares then outstanding, without premium for control
or discount for minority interests, illiquidity or restrictions on transfer. The
costs of the Appraiser(s) will be borne by the Borrower.

2.2. Conversion Limitation. The maximum number of shares of the Borrower’s
common stock that may be issued upon conversion of all the Convertible Notes
shall be 1,417,079. The maximum number of shares of the Borrower’s common stock
that may be issued upon conversion of this particular Note shall be 113,366.

2.3. Mechanics of Conversion.

(a) In the event that the Holder elects to convert any amounts outstanding under
this Note into Conversion Shares, the Holder shall give notice of such election
by delivering an executed and completed notice of conversion (a “Notice of
Conversion”) to the Borrower, which Notice of Conversion shall provide a
breakdown in reasonable detail of the Principal Amount, accrued interest and
amounts being converted. The original Note is not required to be surrendered
until all sums due under the Note have been paid. On each Conversion Date (as
hereinafter defined) and in accordance with its Notice of Conversion, the
Borrower shall make the appropriate reduction to the Principal Amount and
accrued but unpaid interest as entered in its records. Each date on which a
Notice of Conversion is delivered or telecopied to the Borrower in accordance
with the provisions hereof shall be deemed a “Conversion Date.” A form of Notice
of Conversion to be employed by the Holder is annexed hereto as Exhibit A.

(b) Pursuant to the terms of a Notice of Conversion, the Borrower will issue
instructions to its transfer agent accompanied by an opinion of counsel (if so
required by the

 

4



--------------------------------------------------------------------------------

Borrower’s transfer agent), and, except as otherwise provided below, shall cause
the transfer agent to promptly transmit the certificates representing the
Conversion Shares to the Holder (the “Delivery Date”).

2.4. Conversion Mechanics.

(a) The number of shares of common stock to be issued upon each conversion of
this Note pursuant to this Article II shall be determined by dividing that
portion of the Principal Amount and accrued but unpaid interest to be converted,
if any, by the then applicable Conversion Price.

(b) The Conversion Price and number and kind of shares or other securities to be
issued upon conversion shall be subject to adjustment from time to time upon the
happening of certain events while this conversion right remains outstanding, as
follows:

A. Merger, Sale of Assets, etc. If (A) the Borrower effects any merger or
consolidation of the Borrower with or into another entity, (B) the Borrower
effects any sale of all or substantially all of its assets in one or a series of
related transactions, (C) any tender offer or exchange offer (whether by the
Borrower or another entity) is completed pursuant to which holders of its shares
of common stock are permitted to tender or exchange their shares of common stock
for other securities, cash or property, (D) the Borrower consummates a stock
purchase agreement or other business combination (including, without limitation,
a reorganization, recapitalization, spin-off or scheme of arrangement) with one
or more persons or entities whereby such other persons or entities acquire more
than the 50% of the Borrower’s outstanding shares of common stock (not including
any common stock held by such other persons or entities making or party to, or
associated or affiliated with the other persons or entities making or party to,
such stock purchase agreement or other business combination), (E) any “person”
or “group” (as these terms are used for purposes of Sections 13(d) and 14(d) of
the 1934 Act) is or shall become the “beneficial owner” (as defined in Rule
13d-3 under the 1934 Act), directly or indirectly, of 50% of the aggregate
shares of common stock of the Borrower, or (F) the Borrower effects any
reclassification of its common stock or any compulsory share exchange pursuant
to which the common stock are effectively converted into or exchanged for other
securities, cash or property (in any such case, a “Fundamental Transaction”),
this Note, as to the unpaid Principal Amount thereof and accrued interest
thereon, shall thereafter be deemed to evidence the right to convert into such
number and kind of shares or other securities and property as would have been
issuable or distributable on account of such Fundamental Transaction, upon or
with respect to the securities subject to the conversion right immediately prior
to such Fundamental Transaction. The foregoing provision shall similarly apply
to successive Fundamental Transactions of a similar nature by any such successor
or purchaser. Without limiting the generality of the foregoing, the
anti-dilution provisions of this Section shall apply to such securities of such
successor or purchaser after any such Fundamental Transaction.

B. Reclassification, etc. If the Borrower at any time shall, by reclassification
or otherwise, change its common stock into the same or a different number of
securities of any class or classes, this Note, as to the unpaid Principal
Portion hereof and accrued interest hereon, shall thereafter be deemed to
evidence the right to convert into an adjusted

 

5



--------------------------------------------------------------------------------

number of such securities and kind of securities as would have been issuable as
the result of such change with respect to the common stock immediately prior to
such reclassification or other change.

C. Stock Splits, Combinations and Dividends. If the common stock of the Borrower
is subdivided or combined into a greater or smaller number of shares of common
stock, or if a dividend is paid on the common stock in additional common stock,
the Conversion Price shall be proportionately reduced in case of subdivision of
shares or stock dividend or proportionately increased in the case of combination
of shares, in each such case by the ratio which the total number of ordinary
shares outstanding immediately after such event bears to the total number of
ordinary shares outstanding immediately prior to such event.

(c) Whenever the Conversion Price is adjusted pursuant to Section 2.4(b) above,
the Borrower shall promptly mail to the Holder a notice setting forth the
Conversion Price after such adjustment and setting forth a statement of the
facts requiring such adjustment.

2.5. Reservation. During the period the conversion right exists, Borrower will
reserve from its authorized and unissued common stock not less than one hundred
(100%) of the maximum number of shares of common stock issuable upon the
conversion of this Note. Borrower represents that upon issuance, such shares of
common stock will be duly and validly issued, fully paid and non-assessable.
Borrower agrees that its issuance of this Note shall constitute full authority
to its officers, agents, and transfer agents who are charged with the duty of
executing and issuing stock certificates to execute and issue the necessary
certificates for common stock upon the conversion of this Note.

2.6 Issuance of Replacement Note. Upon any partial conversion of this Note, a
replacement Note containing the same date and provisions of this Note shall, at
the written request of the Holder, be issued by the Borrower to the Holder for
the outstanding Principal Amount of this Note and accrued interest which shall
not have been converted or paid, provided Holder has surrendered an original
Note to the Borrower. In the event that the Holder elects not to surrender a
Note for reissuance upon partial payment or conversion, the Holder hereby
indemnifies the Borrower against any and all loss or damage attributable to a
third-party claim in an amount in excess of the actual amount then due under the
Note, and the Borrower is hereby expressly authorized to offset any such amounts
mutually agreed upon by Borrower and Holder or pursuant to a judgment in
Borrower’s favor against amounts then due under the Note.

2.7 Registration Rights. The Holder of this Note shall be entitled to the
registration rights with respect to the shares as set forth in the Registration
Rights Agreement dated December 16, 2013, to which the Holder and the Borrower
are a party.

 

6



--------------------------------------------------------------------------------

ARTICLE II

EVENTS OF DEFAULT

The occurrence of any of the following events of default (“Event of Default”)
shall, at the option of the Holder hereof, make all sums of principal and
interest then remaining unpaid hereon and all other amounts payable hereunder
immediately due and payable, upon demand, without presentment, or grace period,
all of which hereby are expressly waived, except as set forth below:

3.1 Failure to Pay Principal or Interest. The Borrower fails to pay any
installment of Principal Amount, interest or other sum due under this Note when
due and such failure continues for a period of ten (10) business days after the
due date.

3.2 Breach of Covenant. The Borrower breaches any material covenant or other
term or condition of this Note or the Purchase Agreement in any material respect
and, if subject to cure, such breach continues for a period of ten (10) business
days after written notice to the Borrower from the Holder.

3.3 Breach of Representations and Warranties. Any material representation or
warranty of the Borrower made herein or in the Purchase Agreement shall be false
or misleading in any material respect as of the date made.

3.4 Receiver or Trustee. The Borrower or any subsidiary of Borrower shall make
an assignment for the benefit of creditors, or apply for or consent to the
appointment of a receiver or trustee for them or for a substantial part of their
property or business; or such a receiver or trustee shall otherwise be
appointed.

3.5 Judgments. Any money judgment, writ or similar final process shall be
entered or filed against Borrower or any subsidiary of Borrower or any of their
property or other assets for more than $750,000, and shall remain unvacated,
unbonded, unappealed, unsatisfied, or unstayed for a period of forty-five
(45) days.

3.6 Non-Payment. A default by the Borrower under any one or more obligations in
an aggregate monetary amount in excess of $750,000 for more than thirty
(30) days after the due date, unless the Borrower is contesting the validity of
such obligation in good faith.

3.7 Bankruptcy. Bankruptcy, insolvency, reorganization, or liquidation
proceedings or other proceedings or relief under any bankruptcy law or any law,
or the issuance of any notice in relation to such event, for the relief of
debtors shall be instituted by or against the Borrower and, if instituted, is
not dismissed within forty-five (45) days of initiation.

3.8 Delisting. Delisting of the Borrower’s common stock from the Nasdaq Stock
Market for a period of ten (10) consecutive trading days.

 

7



--------------------------------------------------------------------------------

ARTICLE IV

MISCELLANEOUS

4.1 Note Rank. The indebtedness evidenced by this Note shall be senior to, and
have priority in right of payment over, all indebtedness of the Borrower
incurred prior to or following the date of this Note. Notwithstanding the
foregoing, this Note shall rank pari passu to the other Convertible Notes and
the Non-Convertible Notes.

4.2 Failure or Indulgence Not Waiver. No failure or delay on the part of Holder
hereof in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege. All rights and remedies existing hereunder are
cumulative to, and not exclusive of, any rights or remedies otherwise available.

4.3 Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or
(iv) transmitted by hand delivery, telegram, electronic mail or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other communication
required or permitted to be given hereunder shall be deemed effective (a) upon
hand delivery or delivery by facsimile, with accurate confirmation generated by
the transmitting facsimile machine, at the address or number designated below
(if delivered on a business day during normal business hours where such notice
is to be received), or the first business day following such delivery (if
delivered other than on a business day during normal business hours where such
notice is to be received) (b) on the second business day following the date of
mailing by express courier service, fully prepaid, addressed to such address, or
upon actual receipt of such mailing, whichever shall first occur or (c) upon
actual receipt by the party to whom such notice is required or permitted to be
given, if such notice or communication is delivered via electronic mail. The
addresses for such communications shall be: (i) if to the Holder to: the address
on the signature page hereof, and (ii) if to Wheeler Real Estate Investment
Trust, Inc., Riversedge North, 2529 Virginia Beach Boulevard Virginia Beach, VA
23452.

4.4 Amendment Provision. The term “Note” and all reference thereto, as used
throughout this instrument, shall mean this instrument as originally executed,
or if later amended or supplemented, then as so amended or supplemented.

4.5 Assignability. This Note shall be binding upon the Borrower and its
successors and assigns, and shall inure to the benefit of the Holder and its
successors and assigns.

4.6 Cost of Collection. If default is made in the payment of this Note, Borrower
shall pay the Holder hereof reasonable costs of collection, including reasonable
attorneys’ fees.

 

8



--------------------------------------------------------------------------------

4.7 Governing Law. This Note shall be governed by and construed in accordance
with the laws of the State of New York. Any action brought by either party
against the other concerning the transactions contemplated by this Note shall be
brought only in the civil or state courts of the State of New York or in the
federal courts located in the Southern District of New York. Both parties and
the individual signing this Note on behalf of the Borrower agree to submit to
the jurisdiction of such courts. In the event that any provision of this Note is
invalid or unenforceable under any applicable statute or rule of law, then such
provision shall be deemed inoperative to the extent that it may conflict
therewith and shall be deemed modified to conform with such statute or rule of
law. Any such provision that may prove invalid or unenforceable under any law
shall not affect the validity or unenforceability of any other provision of this
Note.

4.8 Maximum Payments. Nothing contained herein shall be deemed to establish or
require the payment of a rate of interest or other charges in excess of the
maximum permitted by applicable law. In the event that the rate of interest
required to be paid or other charges hereunder exceed the maximum permitted by
such law, any payments in excess of such maximum shall be credited against
amounts owed by the Borrower to the Holder and thus refunded to the Borrower.

4.9 Shareholder Status. The Holder shall not have rights as a shareholder of the
Borrower with respect to unconverted portions of this Note.

4.10 Non-Business Days. Whenever any payment or any action to be made shall be
due on a Saturday, Sunday or a public holiday under the laws of the Commonwealth
of Virginia, such payment may be due or action shall be required on the next
succeeding business day and, for such payment, such next succeeding day shall be
included in the calculation of the amount of accrued interest payable on such
date.

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Borrower has caused this Note to be signed in its name by an
authorized officer as of the 20th day of April, 2016.

 

WHEELER REAL ESTATE INVESTMENT
TRUST, INC. By:  

/s/ Jon S. Wheeler

Name:   Jon S. Wheeler Title:   Chairman and Chief Executive Officer

 

WITNESS:

/s/ Robin Hanisch

Robin Hanisch, Secretary

 

10



--------------------------------------------------------------------------------

NOTICE OF CONVERSION

The undersigned hereby elects to convert $            of the principal and
$            of the accrued but unpaid interest due on the Note originally
issued by Wheeler Real Estate Investment Trust, Inc. on March 19, 2015 (and
amended as of April 20, 2016) into common stock of Wheeler Real Estate
Investment Trust, Inc. according to the conditions set forth in such Note, as of
the date written below.

 

Date of Conversion:  

 

Conversion Price:  

 

Shares To Be Delivered:  

 

Signature:  

 

Print Name:  

 

Address:  

 

 

 

11